t c summary opinion united_states tax_court arthur e and connie m boyce petitioners v commissioner of internal revenue respondent docket no 26288-08s filed date arthur e and connie m boyce pro sese john d davis for respondent gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue this opinion shall not be treated as precedent for any other case respondent determined an dollar_figure deficiency in and a dollar_figure addition to petitioners’ federal_income_tax after concessions the sole issue for decision is whether petitioners are entitled to a sec_179 expense deduction background2 petitioners resided in idaho when they filed their petition during petitioners acquired the use of a ford expedition truck from dan wiebold ford inc dan wiebold for business purposes the truck had a gross capitalized cost of dollar_figure and an adjusted capitalized cost of dollar_figure the contract between petitioners and dan wiebold was entitled motor_vehicle lease agreement--closed-end and called for monthly fixed payments of dollar_figure over a 48-month term the amount of the monthly payments was based on estimated depreciation of dollar_figure and an estimated residual_value of dollar_figure the contract permitted petitioners to drive the truck only big_number miles per year and imposed an 18-cents-per-mile fee for any mileage in excess of that amount excess mileage fee petitioners were required to maintain the truck have all necessary repairs made provide insurance coverage and pay all 2the parties’ stipulation of facts and the attached exhibits are incorporated by this reference taxes imposed in connection with the truck at the end of the 48-month term petitioners had the right to make a fixed payment of dollar_figure to acquire unconditional ownership of the truck option in the event petitioners did not exercise that option they were required to pay a dollar_figure termination fee instead petitioners timely filed a form_1040 u s individual_income_tax_return for on the tax_return petitioners claimed a dollar_figure sec_179 expense deduction with respect to the truck in an date notice_of_deficiency respondent determined among other things that the truck was not a depreciable asset and that petitioners were therefore not entitled to a sec_179 deduction on date petitioners timely filed a petition with this court discussion sec_179 allows a taxpayer to elect to treat the cost of sec_179 property as a current_expense in the year the property is placed_in_service see sec_179 in order to deduct a sec_179 expense related to the truck petitioners must be the owners of the truck petitioners contend that they were the owners of the truck in because the contract produced a conditional sale rather than a lease conversely respondent contends that petitioners’ transaction was a lease both in substance and form the parties disagree about the approach that the court should use to characterize the transaction respondent suggests we focus on revrul_55_540 1955_2_cb_39 whereas petitioners ask us to focus on revproc_2001_28 2001_1_cb_1156 while both may provide us with helpful guidance in reaching our decision we are not obligated to adhere to either one the attributes of a lease and a sale are often the same or similar sometimes blurring the distinction between them many factors including petitioners’ obligation to maintain and repair the truck carry insurance and pay all associated taxes may be consistent with either a sale or a lease see kanetzke v commissioner tcmemo_1991_152 some of these burdens are of the type that might normally be required of a lessee as security or for protection of the interests of a lessor and while it is true that bearing all these expenses may be indicative of ownership that circumstance is not conclusive citation omitted in the line of cases involving the issue of whether a lease is in fact a conditional sale two important considerations emerge first if the nominal lessor retains significant and genuine attributes of traditional lessor status the form of the transaction adopted by the parties governs for tax purposes 435_us_561 however if the benefits obligations and rights of the putative lessor are essentially those of a secured seller the substance of the arrangement must govern and it will be deemed a sale for tax purposes swift 692_f2d_651 9th cir revg 76_tc_547 51_tc_429 fn ref omitted aderholt specialty co v commissioner tcmemo_1985_491 the lessor’s benefits obligations and rights resemble those of a secured seller where the lease_term extends throughout the equipment’s entire useful_life 342_f2d_994 2d cir the lease is an open-end lease swift 692_f2d_651 9th cir revg 76_tc_547 80_tc_411 title automatically passes to the lessee upon conclusion of the lease or when the sum of the rental payments equals the cost of the equipment 14_tc_441 the lessee has an option to purchase the equipment at a nominal or below-market price transamerica corp v united_states cl_ct van valkenburgh v commissioner tcmemo_1967_162 or the lessor has an option to compel the lessee to purchase the equipment aderholt specialty co v commissioner supra whether a lease is open-end or closed-end depends on who assumes the risk fluctuation in residual_value of the leased property when the lease terminates when the lessee assumes the risk the lease is called open-end otherwise it is a closed-end lease 80_tc_411 n here none of these elements is present the term of the lease was less than the useful_life of the truck the record does not establish the truck’s precise useful_life but the fact that the parties expected it to have a residual_value of dollar_figure approximately percent of the truck’s gross capitalized cost indicates that the truck would not reach its salvage_value at the conclusion of the lease the contract was not an open-end lease requiring petitioners to compensate dan wiebold for any unanticipated depreciation at the conclusion of the lease and petitioners were required to pay a nominal dollar_figure termination fee regardless of the truck’s actual residual_value the contract did not confer title to the truck on petitioners petitioners could acquire title only if they exercised their option to purchase the truck the option_price of dollar_figure was not a nominal amount because it exceeded the truck’s estimated residual_value and represented approximately percent of the truck’s gross capitalized cost thus at the time the contract was signed there was no certainty that petitioners would exercise the option in similar cases involving closed-end leases where the lessees had not assumed the risk of depreciation courts have held the disputed transactions to be leases see nw acceptance corp v commissioner 500_f2d_1222 9th cir affg 58_tc_836 446_f2d_269 10th cir 84_tc_412 in addition the contractual limitation on the annual use of the truck bears heavily against characterizing the contract as a conditional sale agreement petitioners were required to pay cents per mile for any mileage in excess of big_number miles per year and there is no reason a purchaser would be subject_to such a restriction the excess mileage fee does not shift the risk of depreciation to petitioners because it is substantially less than the rate of depreciation factored into petitioners’ monthly payments approximately cents per mile dan wiebold thus remained responsible for approximately percent of the depreciation caused by any excess mileage in addition dan wiebold was completely responsible for any unexpected decrease in the truck’s residual_value which was not caused by excess use of the truck eg a general decline in the resale value of ford trucks poor economic conditions etc a secured seller would not bear such risks an argument can be made that petitioners could conceivably have driven the truck so that the total excess mileage fee would have exactly equaled the truck’s estimated residual_value in 4the depreciation_rate of cents per mile was computed by dividing dollar_figure of depreciation by the maximum allowed mileage of big_number miles during the life of the contract that case petitioners would in effect have completely borne the additional dollar_figure of depreciation however the terms of the contract indicate that petitioners and dan wiebold did not consider this a reasonable possibility petitioners would have had to drive the truck for big_number excess miles in order for the total excess mileage fee to equal dollar_figure in petitioners’ best-case scenario this would amount to a total of big_number miles but at the 3-cents-per-mile rate of depreciation provided for in the contract petitioners and dan wiebold expected the truck to be completely worn out at big_number miles even if petitioners were able to drive the truck for big_number excess miles the mere existence of such a possibility does not establish petitioners’ ownership of the truck because it does not directly address the risk of depreciation dan wiebold under the agreement substantially bore the economic benefits and burdens of the excess mileage for example in any of the situations where petitioners’ excess mileage amounted to less than big_number excess miles dan wiebold would have been left with a truck worth less than dollar_figure and would have shouldered percent of the difference between the truck’s estimated and actual residual values in any of the situations where 5all big_number miles were driven in a single year and zero miles driven in the other years petitioners’ excess mileage exceeded big_number excess miles dan wiebold would have enjoyed the resulting windfall profit in either case dan wiebold was responsible for the consequences of any excess mileage and therefore held the risk of depreciation accordingly we hold that the contract is a lease agreement and that petitioners are not entitled to the claimed sec_179 expense deduction to reflect the foregoing decision will be entered for respondent
